FILED
                            NOT FOR PUBLICATION                                OCT 9 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MICHAEL T. McLAUGHLIN,                           No. 13-16761

               Plaintiff - Appellant,            D.C. No. 2:13-cv-00840-APG-
                                                 NJK
  v.

BRIAN E. WILLIAMS; et al.,                       MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Andrew P. Gordon, District Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Nevada state prisoner Michael T. McLaughlin appeals pro se from the

district court’s judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review do novo. Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2011) (dismissal under 28 U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193,

1194 (9th Cir. 1998) (order) (dismissal under 28 U.S.C. § 1915(e)(2)). We affirm.

       The district court properly dismissed McLaughlin’s action because

McLaughlin failed to allege facts sufficient to show that defendants were

deliberately indifferent to his back injury. See Toguchi v. Chung, 391 F.3d 1051,

1057-58 (9th Cir. 2004) (prison officials act with deliberate indifference only if

they know of and disregard an excessive risk to inmate health; neither a difference

of opinion concerning the course of treatment nor negligence in treating a medical

condition amounts to deliberate indifference).

       The district court did not abuse its discretion by dismissing without leave to

amend. See Hartmann v. Cal. Dep’t of Corr. & Rehab., 707 F.3d 1114, 1130 (9th

Cir. 2013) (“A district court may deny leave to amend when amendment would be

futile.”).

       The district court did not abuse its discretion by denying McLaughlin’s

motion for reconsideration. See Sch. Dist. No. 1J, Multnomah Cnty., Or. v.

ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of

review and factors for reconsideration under Fed. R. Civ. P. 59(e) and 60(b)).

       AFFIRMED.




                                           2                                    13-16761